Dismissed and Opinion Filed October 1, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00792-CR
                               No. 05-21-00793-CR
                    REGINALD DONELL RICE, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F14-76788-R & F14-76789-R

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Osborne
       On September 10, 2021, Reginald Donald Rice filed a notice of appeal,

complaining of the trial court’s failure to rule on his motion for chapter 64 DNA

testing in the above cases. Seventeen days later, he filed a motion to perfect the

appeal and another notice of appeal. The district clerk subsequently informed the

Court that there is no written signed order disposing of appellant’s motion for DNA

testing.

       An appellate court has jurisdiction to determine an appeal only if the appeal

is authorized by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.

2008). When the appellate court’s jurisdiction is not legally invoked, the court’s
power to act is as absent as if it did not exist. Olivo v. State, 918 S.W.2d 519, 523

(Tex. Crim. App. 1996). Appellate courts may consider criminal appeals only after

final conviction or the entry of a narrow set of appealable interlocutory orders. TEX.

R. APP. P. 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas

1998, no pet.).

      As previously noted, the district clerk’s office confirmed there is no written

signed order in these cases. Under these circumstances, we lack jurisdiction over

these appeals. See Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.—Dallas 1985,

no pet.) (court of appeals has no jurisdiction over appeal absent written judgment or

order).




                                           /Leslie Osborne//
210792f.u05                                LESLIE OSBORNE
210793f.u05                                JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

REGINALD DONELL RICE,                        On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F14-76788-R.
No. 05-21-00792-CR          V.               Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                 Reichek participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 1st day of October, 2021.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

REGINALD DONELL RICE,                        On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F14-76789-R.
No. 05-21-00793-CR          V.               Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                 Reichek participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 1st day of October, 2021.




                                       –4–